TECHNOLOGY AND MANUFACTURING LICENSE AGREEMENT

     THIS TECHNOLOGY AND MANUFACTURING LICENSE AGREEMENT ("Agreement) dated this
27th day of September, 2001 by and between Exabyte Corporation, a Delaware
corporation with its principal office at 1685 38th Street, Boulder, Colorado
80301, ("Exabyte"), and Plasmon LMS, Inc., a Delaware corporation with its
principal office at 4425 ArrowsWest Drive, Colorado Springs, Colorado 80907-3489
("Plasmon") also known as the "Parties" is effective as of the date last signed
below ("Effective Date").

W I T N E S S E T H

:



     WHEREAS

, Exabyte is the owner of the entire right, title and interest in the Licensed
Technology (as hereinafter defined); and



     WHEREAS

, Plasmon desires to license the Licensed Technology from Exabyte and Exabyte
has agreed to license the Licensed Technology to Plasmon in order for Plasmon to
manufacture and sell the Product (as hereinafter defined).



     NOW, THEREFORE

, in consideration of the premises and covenants contained herein, it is
mutually agreed by and between the Parties thereto as follows:



1.      DEFINITIONS

          

1.1.      "Customer" means an individual or entity that rents, leases, or
purchases Product from Plasmon.



          

1.2.      "Exabyte" and "Plasmon" means the Parties referenced in the opening
paragraph above together with any entity in which either Party has direct or
indirect majority equity interest.



          

1.3.      "Intellectual Property" shall mean patents, copyrights, authors'
rights, trademarks, trade names, utility models, trade secrets, know-how and
other industrial or intellectual property rights and all related rights,
irrespective of whether such rights arise under U.S. or other national
intellectual property or trade secret laws, whether or not registered, filed,
applied for or the like, and all related rights.



          

1.4.      "Product(s)" shall mean the SCSI-2 Ultra-2 LVD versions of the data
storage library(ies) listed in Section 3 of this Agreement and any derivatives
thereof designed by or for Plasmon.



          

1.5.      "Product Documentation" shall mean the specifications, drawings, data
files and other documentation for Products as set forth in Appendix I of this
Agreement.



          

1.6.      "Licensed Technology" shall mean the Intellectual Property and
technology pertinent to the manufacture, use, sale or other transfer, of
Product, owned or controlled by Exabyte as of the Effective Date of this
Agreement.



2.

     LICENSE GRANTS



          

2.1.      In consideration of the license fee specified in Section 3 of this
Agreement, Exabyte grants to Plasmon a perpetual, paid-up, worldwide,
non-exclusive license to manufacture and have manufactured (other than by the
companies known as Solectron Corporation and Shinei Sangyo including Singapore
Shinei Sangyo or Shinei International), use and sell the Product and its
associated elements as authorized under this Agreement.



          

2.2.      Exabyte grants to Plasmon's resellers, distributors and OEM's a
worldwide license, with no right to sublicense, to use, copy, display, sell,
transfer and distribute Product and its associated elements as authorized under
this Agreement



          

2.3.      Exabyte does not transfer any of its title or ownership rights to the
Product or its associated elements solely by virtue of the grants specified in
this Section 2.



          

2.4.      Nothing in this Agreement shall place any restriction on either
Exabyte or Plasmon to make, modify, use, sell, or otherwise distribute those
Products specified in Section 3.



3.

     PAYMENT OBLIGATIONS



          

3.1.      Payments



          

As consideration for the licenses, releases, and covenants, undertakings and
other rights granted herein, Plasmon agrees to pay the non-refundable license
fees set forth below. Payment of such licensee fees shall be made within ten
(10) days of Plasmon's receipt of the relevant Product Documentation as set
forth in Section 4.1. The licenses granted herein shall be deemed valid only
upon Exabyte's receipt of payment of the applicable license fee.



               

(i) No later than October 5, 2001, Plasmon will pay to Exabyte a one-time,
non-refundable initial payment of $300,000.00.



               

(ii) A second payment of $300,000.00 will be due upon Plasmon's receipt of the
LTO (10- and 21-cartridge) and AIT (15- and 30-cartridge) versions of the
Product Documentation.



               

(iii) A third payment of $300,000.00 will be due upon Plasmon's receipt of the
LTO and AIT manufacturing documentation.



               

(iv) After Exabyte completes the design of the SDLT tape format library, a final
payment of $485,000.00 will be due Exabyte upon Plasmon's receipt of the SDLT
(9- and 18-cartridge) versions of the Product Documentation and manufacturing
documentation.



          

3.2.      At no charge to Plasmon, Exabyte will provide the following Exabyte
library units to Plasmon: two (2) 215A and three (3) 430A, and two (2) 19SDLT
and three (3) 218SDLT (when the SDLT units become available). These library
units shall be supplied with drives installed. Exabyte shall invoice Plasmon for
the drives at Exabyte's cost.



          

3.3.      Plasmon may issue purchase orders for additional complete products
specified in the Original Equipment Manufacturer Agreement by and between
Plasmon and Exabyte dated October 12, 2000 until December 31, 2001 at the prices
and terms specified within said agreement. The quantity of products available
for purchase by Plasmon shall not exceed fifteen (15) total units. Products
shipped by Exabyte under this Section shall be shipped to Plasmon as agreed to
by the parties, but in no case later than ninety (90) days after purchase order
placement.



4.

     PRODUCT DOCUMENTATION AND PRODUCT DESIGN



          

4.1.      In consideration of the payment of the fees set forth above, Exabyte
shall make available to Plasmon for use by Plasmon, a copy of the most recent
version of the respective Product Documentation, together with the information
appropriate for the interpretation of such then current Product Documentation.
The Product Documentation provided hereunder is the SCSI versions of the
Product(s) specified in Section 3.



          

4.2.      Exabyte shall make available to Plasmon, and for use only for purposes
authorized by this Agreement, such other information, data, suppliers and
material required, necessary or desirable to manufacture Products.



          

4.3.      Plasmon is responsible for obtaining all agency and regulatory
approvals for any Products it manufactures or has manufactured.



5.

     TOOLING



          

5.1.      Exabyte shall provide reasonable access to the tooling required to
manufacture or have manufactured the Products under this Agreement. The use,
maintenance and replacement of such tooling shall be as mutually agreed to by
the Parties prior to any use of the tooling by Plasmon. The use of any
Exabyte-owned tooling by Plasmon shall be expressly limited to the manufacture
of Products under this Agreement and shall be available to Plasmon for a period
of three (3) years from the execution of this Agreement. Such period may be
extended by mutual written agreement .



                    

Exabyte retains the right to modify or change any Exabyte-owned tooling but
shall, in such event, provide, to the extent possible, at least sixty (60) days'
written notice to Plasmon thereof in order to permit Plasmon[to purchase
sufficient buffer inventory of having the current specifications.



6.

     TRANSFER AND MANUFACTURING TECHNICAL SUPPORT



          

6.1.      Transfer Costs



                    

Plasmon acknowledges that the actual costs associated with the transfer
hereunder shall be borne by Plasmon. Such costs may include but are not limited
to; photocopying charges and fees associated with document production.



          

6.2.      Manufacturing Support



                    

As specified in Appendix II, Engineering and Manufacturing Support, Exabyte
agrees to provide to Plasmon manufacturing and engineering support to assist in
Plasmon's manufacture of Product. Exabyte shall make available, at times
mutually agreed to by the parties, Exabyte's engineering and manufacturing
personnel for Plasmon's use and reference. After the initial transfer period set
forth in Appendix II, Plasmon shall pay to Exabyte, Exabyte's then current
engineering support fees as well as reasonable travel expenses, if any.



          

6.3.      Customer Support



                    

Unless agreed to otherwise in writing, Plasmon is solely responsible for
providing all technical support to Customers including but not limited to,
Product training, all levels of support escalations, warranty repair services,
spare parts, and other services required to support the Product.



7.

     TERM AND TERMINATION



          

7.1.      Term



                    

The term of this Agreement shall commence on the Effective Date and shall be
perpetual.



8.

     DISCLAIMERS



          

8.1.      Nothing in this Agreement confers on any third party or customer any
right or license, either expressed or implied, with respect to the Licensed
Technology, except the rights conferred by operation of law and Section 2 of
this Agreement.



          

8.2.      Any disclosures made by Exabyte during the term of this Agreement do
not constitute a waiver by Exabyte of any trade secrets, or know-how or
proprietary information of Exabyte. Exabyte is not required hereunder to furnish
or disclose to Plasmon any technical or other information except as may be
specifically required herein.



          

8.3.      Nothing in this Agreement shall require Plasmon to institute a patent
infringement action with respect to a third party.



          

8.4.      Nothing in this Agreement shall require a Party to prosecute any
patent application or to pay maintenance fees or annuities with respect to any
patent or patent application for the benefit of the other Party.



9.

     WARRANTIES REPRESENTATIONS, AND INDEMNIFICATION



          

9.1.      Exabyte represents and warrants that:



                    

it has all rights, title and/or interest necessary to grant the license and
rights set forth in this Agreement and that software, to Exabyte's best
knowledge, does not directly or indirectly violate or infringe any third party
patents, copyrights or trade secrets; and the Product Documentation as provided
by Exabyte is free and clear of all liens and encumbrances.



                    THE PRODUCT DOCUMENTATION IS PROVIDED "AS-IS" AND EXCEPT AS
STATED ABOVE THERE ARE NO OTHER WARRANTIES EITHER EXPRESS OR IMPLIED, INCLUDING
BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR APPLICATION.

          

9.2.      Patents and Copyrights



                    

In the event of a third party claims that states the Product or the manufacture,
sale, use or transfer of the Product infringes that party's patent or copyright,
Exabyte will defend Plasmon against that claim at Exabyte's expense and pay all
costs, damages, and attorney's fees that a court finally awards, provided that
Plasmon:



                    

1. promptly notifies Exabyte in writing of the claim; and



                    

2. allows Exabyte to control, and cooperates with Exabyte in, the defense and
any related settlement negotiations.



                    

If such a claim is made or appears likely to be made, Plasmon agrees to permit
Exabyte to its best effort to procure the right to continue using the Product.
If Exabyte cannot procure such right, Exabyte shall, at Exabyte's sole
discretion, replace or modify the Product to eliminate the infringement. This is
Exabyte's entire obligation to Plasmon regarding any claim of infringement.



                    

Exabyte shall have no obligation regarding any claim based on any of the
following:



                    

1. anything Plasmon provides which is incorporated into a Product (including,
but not limited to, specifications, designs, documents, reports, or data);



                    

2. Plasmon's modification of a Product;



                    

3. the combination, operation, or use of a Product or service with any product,
data, or apparatus that Exabyte did not provide;



                    

4. the use of the Product in other than its specified operating environment; or



                    

5. infringement by a non-Exabyte product alone, as opposed to its combination
with Products Exabyte provides to Plasmon as a system.



                         

If a third party claims that a Product Exabyte provides to Plasmon infringes
that party's patent or copyright, and such claim is based upon any of the
factors specified in Section 9.2, Plasmon will defend Exabyte against that claim
at Plasmon's expense and pay all costs, damages, and attorney's fees that a
court finally awards.



                    

The provisions in this Section 9 shall survive termination, or expiration of
this Agreement.



10.

     CONFIDENTIALITY



          

Each Party ("Recipient") may receive or learn of Confidential Information from
the other Party ("Discloser"). Recipient shall hold Discloser's Confidential
Information in trust and confidence employing at least the same measures to
protect Discloser's Confidential Information as Recipient employs to protect its
own Confidential Information and in no event less than due care. Recipient shall
only disclose Discloser's Confidential Information to persons:



               (i) with a need to know such Confidential Information and only to
the extent necessary to permit the performance of obligations arising under this
Agreement; and

               (ii) who are bound not to disclose such Confidential Information
under at least the same terms as dictated in this Agreement.

          

"Confidential Information" means Intellectual Property, models, components,
parts, drawings, sketches, programs, specifications, techniques, processes, test
data, methods, inventions, research, design, costs, forecasts, plans, profits,
pricing, customer names, or other information with respect to either Party that
Discloser relies upon for a competitive advantage or that must be kept
confidential under law or other obligation. "Confidential Information" also
includes oral or written disclosures of information identified as secret,
confidential or proprietary at the time of disclosure or within a reasonable
time thereafter. The undertaking and obligations of Recipient under this
Agreement shall not apply to Confidential Information that is:



               (i) already known to Recipient without any wrongful action or
inaction by any party disclosure as evidenced by competent business records;

               (ii) independently developed by Recipient without reference to
the other Party's Confidential Information disclosure as evidenced by competent
business records;

               (iii) in the public domain at the time of either Party's; or

               (iv) generally disclosed to third parties without restriction.

          

10.1.      Compelled Disclosure



                    

In the event Recipient is compelled by proper judicial or governmental authority
to disclose the other Party's Confidential Information, then Recipient shall,
prior to disclosure;



                         (i) promptly Notify Discloser;

                         (ii) allow Discloser a reasonable time to oppose the
disclosure; and

                         (iii) work with Discloser to set in place adequate
measures for the protection of such Confidential Information despite the
compelled disclosure.

          

10.2.      Return of Confidential Information



                    

Recipient shall, immediately upon request of Discloser, return to Discloser any
or all tangible manifestations of Discloser's Confidential Information in the
possession of Recipient and permanently destroy its electronically stored
records of such Confidential Information. Recipient further agrees to employ
commercially reasonable efforts to retrieve tangible manifestations of
Discloser's Confidential Information that Recipient has given to third parties
and seek the permanent destruction of all electronically stored records of such
Confidential Information.



          

10.3.      Publicity



                    

Neither Party shall, without first obtaining the other's written permission, in
any manner advertise, publish, or disclose the material terms, details, or
unique Specifications of or in this Agreement except as otherwise allowed under
law.



          

10.4.      Disclaimers



                    

The furnishing of Confidential Information shall not be construed to grant any
license or constitute any assignment of a right to any Confidential Information
for the benefit of any party other than Discloser except as expressly provided
in this Agreement. The receipt of Discloser's Confidential Information will not
preclude or in any way limit Recipient from freely assigning work tasks to its
employees or providing products or services to a third party. Discloser makes no
warranties, express or implied with respect to Confidential Information, beyond
the express terms contained in this Agreement. The Discloser shall not be liable
for any damages arising out of the use or reliance on Confidential Information
disclosed hereunder.



          

10.5.      Survival



                    

Notwithstanding anything in this Agreement to the contrary, all obligations of
confidentiality and non-disclosure between the Parties shall survive termination
of this Agreement and be binding upon the Parties for an additional period of
five (5) years after the termination or expiration of this Agreement.



          

10.6.      Injunctive Relief



                    

The Parties acknowledge that a breach or threatened breach of this Section 10.6
by either of the Parties may cause the non-breaching Party to suffer irreparable
harm and injury such that no remedy at law will adequately compensate the other
party. Thus, the non-breaching Party shall have the right to obtain injunctive
relief with respect to such breach or threatened breach.



11.

     LIMITATION OF LIABILITY



          

Neither Party shall be entitled indirect, punitive, special, incidental or
consequential damages, in connection with or arising out of this Agreement
(including infringement of any Intellectual Property Right, loss of profit, use,
data, or other economic advantage), however it arises, whether for breach of
this Agreement, including breach of warranty, or in tort, even if the
complaining Party has been previously advised of the possibility of such damage.



12.

     MISCELLANEOUS



          

12.1.      Relationship of Parties



                    

The Parties are not employees or legal representatives of the other Party for
any purpose. Neither Party shall have the authority to enter into any contracts
in the name of or on behalf of the other Party.



          

12.2.      Nonassignability



                    

Unless stated otherwise in this Agreement, Plasmon may not assign any of its
rights or obligations under this Agreement without the express written consent
of Exabyte. Any attempted assignment under this Agreement without such consent
shall be void.



                    

In the case of any permitted assignment or transfer of or under this Agreement,
this Agreement or the relevant provisions shall be binding upon the executors,
heirs, representatives, administrators and assigns of the Parties hereto.



          

12.3.      Severability



                    

In the event any provision of this Agreement is held to be invalid or
unenforceable, the valid or enforceable portion thereof and the remaining
provisions of this Agreement will remain in full force and effect.



          

12.4.      Force Majeure



                    

Neither Party shall be liable to the other for its failure to perform any of its
obligations under this Agreement, except for payment obligations, during any
period in which such performance is delayed because rendered impracticable or
impossible due to circumstances beyond its reasonable control, including without
limitation earthquakes, governmental regulation, fire, flood, labor
difficulties, civil disorder, and acts of God, provided that the Party
experiencing the delay promptly notifies the other Party of the delay.



          

12.5.      Order of Precedence



                    

In the event of any conflict between the provisions of this Agreement and those
in the Exhibits hereto, and any subsequent amendments hereto, the order of
precedence shall be: first, the amendments; second, the Exhibits; and third,
this Agreement.



          

12.6.      Waiver



                    

Any waiver (express or implied) by either Party of any breach of this Agreement
shall be in writing and shall not constitute a waiver of any other or subsequent
breach.



          

12.7.      Entire Agreement; Amendment



                    

This Agreement and the exhibits attached hereto constitute the entire, final,
complete and exclusive agreement between the Parties and supersede all previous
agreements or representations, written or oral, with respect to the subject
matter of this Agreement. This Agreement may not be modified or amended except
in writing signed by a duly authorized representative of each Party.



          

12.8.      Notices



                    

All notices, communications, requests, demands, consents and the like
("Notices") required or permitted under this Agreement will be in writing and
will be deemed given and received (i) when delivered personally, (ii) when sent
by confirmed telecopy, (iii) five business days after having been duly mailed by
first class, registered or certified mail, postage prepaid, or (iv) three
business days after deposit with a commercial overnight carrier, with written
verification of receipt. All Notices will be addressed as follows:



For :

Exabyte Corporation

Plasmon LMS, Inc.

1685 38th Street

4425 ArrowsWest Drive

Boulder, Colorado 80301

Colorado Springs, Colorado 80907-3489

Attention: General Counsel

Attention: Christopher J. Harris

Telephone: (303)417-7453

Telephone: (719) 593-4271

Fax: (303) 417-7142

Fax: (719) 598-3472



                    

or to such other address as the person to whom Notice is to be given may have
furnished to the other in writing in accordance herewith, except that Notices of
change of address will be effective only upon receipt. A Notice given by any
means other than as specified herein will be deemed duly given when actually
received by the addressee.



          

12.9.      Official Language



                    

English is the official language of this Agreement and the English version of
this Agreement as executed shall be the sole binding version.



          

12.10.      Applicable Law



                    

This Agreement shall be construed under and governed by the laws of the State of
Colorado without regard to any legal or equitable doctrine that would cause
another jurisdiction's law to apply.



          

12.11.      Arbitration



                    

In the case of any dispute or issue between the Parties relating to or arising
out of the interpretation or performance of this Agreement, the parties agree to
the good faith negotiations of such dispute. If the Parties are unable to settle
such disputes within sixty (60) days, all disputes, controversies or differences
which may arise between Plasmon and Exabyte in relation to or in connection with
this Agreement shall be finally settled by arbitration in accordance with the
rules of the American Arbitration Association. Each Party shall select an
arbitrator and those arbitrators shall select a third arbitrator. The entire
arbitrator selection process shall take no more than forty five (45) days from
the submittal. The arbitrators shall decide the issues presented to them
applying the terms of this agreement and the substantive laws of the State of
Colorado. The arbitration shall be conducted in English in Boulder, Colorado or
as otherwise mutually agreed. The arbitral award shall be in writing, shall be
final and shall bind both Parties, and shall not be appealed or contested in any
court other than for the grounds allowed under the Federal Arbitration Act of
the United States.



          

12.12.      Rights and Remedies Cumulative



                    

The rights and remedies provided in this Agreement shall be cumulative and not
exclusive of any other rights and remedies provided by law or otherwise.



          

12.13.      Captions and Section References



                    

Captions and section headings appearing in this Agreement are inserted only as a
matter of convenience and in no way define, limit, construe or describe the
scope of extent of such section or in any way affect such section.



          

12.14.      Authority to Enter Into and Execute Agreement; Prior Grants



                    

Each Party represents and warrants to the other that it has the right, full
power and lawful authority to enter into this Agreement for the purposes herein
(including the granting of licenses under this Agreement) and to carry out its
obligations hereunder. Each Party further warrants to the other that it has no
other outstanding agreements or obligations inconsistent with the terms and
provisions hereof and that it has not made any prior grants to any third party
of rights in or to the Products, Plasmon's intellectual property or Exabyte's
intellectual property which are inconsistent or would interfere in the
performance of this Agreement.



          

12.15.      Publicity



                    

All notices to third parties and all other publicity concerning this Agreement
or its subject matter shall be jointly planned and coordinated between the
Parties. Neither Party shall act unilaterally in this regard without the prior
written approval of the other Party, which approval shall not be unreasonably
withheld, and which shall be deemed to be given when disclosure is specifically
required by law. All related communications within each Party's organization
shall be of a confidential nature.



          

12.16.      Time of the Essence



                    

Time is of the essence with respect to this Agreement.



          

12.17.      Compliance with Laws



                    

Exabyte represents that it does and shall at all times comply with the
provisions of all applicable national, international, United States Federal,
State and local laws, rules and regulations and agrees to provide information to
enable Plasmon to comply with such laws and regulations in its use of the
Products.



          

12.18.      Counterparts



                    

This Agreement may be executed in counterparts with the same force and effect as
if each of the signatories had executed the same instrument.



          

IN WITNESS WHEREOF, the undersigned have executed this Agreement by their duly
authorized representatives, effective as of the last date signed below.



 

for EXABYTE CORPORATION

 

for PLASMON LMS, INC.

By:

 /s/ Stephen F. Smith

By:

/s/ Nigel Street

 

Stephen F. Smith

 

Nigel Street

Title:

Vice President / Chief Financial Officer

Title:

Chairman

Date:

 

Date:

 

 

 

EXABYTE CORPORATION

Technology and Manufacturing License Agreement

INDEX OF ATTACHMENTS

 

APPENDIX I Product Documentation

APPENDIX II Engineering and Manufacturing Support